Citation Nr: 1027034	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  08-08 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for upper extremity 
radiculopathy, to include as secondary to a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2010, the Veteran presented testimony in a travel board 
hearing before the undersigned.  A copy of the hearing transcript 
has been associated with the record.

The issue of entitlement to service connection for upper 
extremity radiculopathy is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran currently has cervical spine degenerative disc 
disease, mild stenosis, and bilateral lateral recess stenosis at 
C5-C6 and C6-C7.

2.  A service treatment record, dated December 3, 1980, noted 
that a vehicle hatch hit the Veteran's head, causing a facial 
laceration.

3.  A private physician has attributed the Veteran's current 
cervical spine disability  to the December 1980 in-service 
incident.  



CONCLUSION OF LAW

Cervical spine degenerative disc disease, mild stenosis, and 
bilateral lateral recess stenosis at C5-C6 and C6-C7 was incurred 
in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (noting that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claim.  The Veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (finding that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification requirements.  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, it is the 
Board's conclusion that the VCAA does not preclude the Board from 
adjudicating the Veteran's claim.  This is so because the Board 
is taking action favorable to the Veteran on the issue in 
appellate status and a decision at this point poses no risk of 
prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II.  Service connection

In this case, the Veteran asserts that he currently has a 
cervical spine disability  which was caused by an in-service 
accident in which he was hit with a military vehicle hatch.  See 
Transcript, p. 3.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d) (2009).  In addition, 
certain chronic diseases, such as arthritis, may be presumed to 
have been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

The United States Court of Appeals for Veterans Claims (Court) 
held that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

At the outset, the Board notes that the Veteran has a current 
cervical spine disability.   The most recent treatment report of 
record dated in July 2008 noted diagnoses of cervical spine 
degenerative disc disease, mild stenosis, and bilateral lateral 
recess stenosis all at C5-C6 and C6-C7.  Thus, the first element 
of Hickson is satisfied, in that the Veteran has demonstrated the 
existence of a current diagnosis.  

Turning to the question of in-service disease or injury, the 
Board notes that the Veteran's service treatment records reveal a 
traumatic injury to the head.  A treatment report, dated December 
3, 1980, noted a laceration on the left cheek following an 
accident involving a "TC hatch."  Although the Veteran's 
service treatment records, to include his separation examination, 
are negative for neck pain or a neck injury, he noted a "head 
injury" on his report of medical history upon separation.  See 
Standard Forms 88 and 93, April 9, 1984.

Post-service medical evidence reflects that the Veteran first 
sought treatment for a cervical spine disorder in 2006.  Private 
treatment reports note that the Veteran complained of neck pain 
in February 2006, and he was diagnosed with chronic cervical 
strain.  Range of motion was mildly decreased, but the motor 
examination was normal and the sensation examination was within 
normal limits.  A May 2006 EMG/NCS report noted that the Veteran 
was involved in a motor vehicle accident in June 2005, in which 
he was seat-belted and rear-ended.  That report also noted 
diagnoses of cervical spine radiculopathy and bilateral carpal 
tunnel syndrome.  An MRI dated April 10, 2006, noted degenerative 
changes resulting in a mild stenosis of the spinal canal and 
neural foramina at C5-6 and C6-7, and mild bulging of the annuli 
at C4-5 and C3-4.  In May 2006, the Veteran's private physician 
confirmed the diagnosis of degenerative disc disease at C5-6 and 
C6-7.  In addition to an assessment of radiculopathy, a diagnosis 
of bilateral carpel tunnel syndrome was noted as well.  

On May 19, 2007, the Veteran's private physician authored a 
report which provided an etiological nexus between the Veteran's 
cervical spine disability and his period of active service.  The 
physician opined that the symptoms of which the Veteran was 
complaining were initially, causally-related to the injury which 
he sustained while on active duty in December 1980.  The examiner 
also opined that the Veteran's disability has progressed and 
accelerated since that time.  In support of his opinion, the 
physician relied upon a report from the Veteran that, at the time 
of his facial laceration, he also suffered from residual neck 
pain.

The Veteran's physician issued an additional opinion in March 
2008.  At that time, he stated that the Veteran sustained an 
injury to his neck while on active duty when struck by a tank lid 
on the side of the face.  An injury to the head and neck was 
noted, along with loss of consciousness.  It was further noted 
that the mechanism of injury, being struck by a heavy tank lid 
which weighted more than 60 pounds, was the direct causative 
mechanism for the cervical spine injury.  The physician explained 
that being stuck by the tank lid, with the lateral angulation 
injury of the neck, is well-known to cause cervical disc disease 
and also ligamentous injury to the structures of the spine and 
also the facet joints.  With the mechanism of injury, it is very 
common to have later onset of cervical spine disease.  The 
physician also related that an EMG and nerve conduction study 
dated May 11, 2006, noted complaints of dull pain in the upper 
back and parascapular region, as well as numbness and tingling in 
his hands and loss of grip strength.  The study also revealed 
generalized weakness of the upper extremities, as well as 
diminution of pinprick and light touch, bilaterally.  The EMG was 
abnormal and consistent with bilateral carpal tunnel syndrome, as 
well as chronic cervical radiculopathy.  The Veteran's physician 
proceeded to reiterate his opinion, noting that the mechanism of 
injury, along with biomechanical forces involved, are directly 
related to the Veteran's cervical spine disorder.  The physician 
further opined that the findings of an MRI, as well as a 
myelogram of the cervical spine (dated October 27, 2006) appeared 
to be chronic, and related to the initial injury sustained in 
1980.  It was also noted that the Veteran did not report any 
other cervical spine injuries.  
In July 2008, the Veteran's physician issued a third report.  It 
was noted that the Veteran sustained an injury to his head after 
being struck on the posterior aspect of the skull during his 
period of active duty.  It was further noted that an MRI revealed 
cervical degenerative disc disease and bilateral stenosis, and 
that an EMG, along with nerve conduction studies, revealed 
cervical radiculopathy at C6-7, as well as bilateral carpal 
tunnel syndrome.  The Veteran's physician stated that it was 
well-known that a causal relationship exists between an injury to 
the posterior aspect of the head and a "contra-comp" injury to 
the brain.  The physician postulated that the Veteran actually 
suffered two separate neck injuries at the time of the in-service 
accident.  

In this case, the Board attaches significant probative value to 
the private opinions of record.  Each opinion was well-reasoned, 
detailed, and essentially consistent with other evidence of 
record.  Notably, the July 2008 report reflects that the 
physician reviewed the Veteran's VA medical records and service 
treatment records in reaching his opinion.  Therefore, the Board 
concedes that the physician was familiar with the Veteran's 
medical file.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (noting that factors for assessing the probative value of 
a medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).  The physician 
discussed pertinent medical findings, to include the presence of 
late-onset degenerative changes in areas that would likely be 
affected by a significant in-service injury, and he provided a 
rationale to support his opinions.  Finally, the Board notes that 
the opinions provided were unequivocal in nature.  The Board thus 
concludes that after reviewing the opinions of record, this 
physician essentially concluded that the Veteran's current 
cervical spine disability was the result of a 1980 in-service 
accident.  

During the Veteran's June 2010 Board hearing, he and his wife 
testified that symptoms of neck pain have been persistent since 
his separation from active service.  See Transcript, pp. 3, 8.  
As to the assertions by the Veteran and his wife, the Board finds 
that the Veteran and his wife are competent to relate the details 
of the residual symptoms of his cervical spine disorder, to 
include complaints of pain since service.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  Therefore, these 
statements as to the continuity of symptoms are considered 
competent evidence serving to bolster the medical nexus opinions 
of his private physician.

In this case, based on the analysis above, the Board finds that 
the totality of the evidence supports the Veteran's claim.  
Although the Veteran was involved in a motor vehicle accident in 
2005, in which he was rear-ended, the private medical opinions of 
record establish that the current cervical spine disability was 
incurred during service as the result of a December 1980 
accident.  

(This grant does not suggest that all of the Veteran's cervical 
pathology (to include the diagnosis of radiculopathy, as 
discussed in the REMAND portion of this decision) is related to 
his in-service accident or secondary to his now-service-connected 
cervical spine disabilities).  


ORDER

Entitlement to service connection for cervical spine degenerative 
disc disease, mild stenosis, and bilateral lateral recess 
stenosis at C5-C6 and C6-C7 is granted.


REMAND

Although the Board regrets any further delay in adjudicating the 
Veteran's remaining claim, pursuant to the duty to assist, his 
claim for entitlement to service connection for upper extremity 
radiculopathy must be remanded for further development.  

In this case, the Veteran claims that he suffers from bilateral 
radiculopathy of the upper extremities, and that this disorder is 
either directly related to his period of service, or was either 
caused or aggravated by his service-connected disorder of the 
cervical spine.  

In addition to direct service connection as outlined above, under 
section 3.310(a) of VA regulations, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2009).  Establishing service 
connection on a secondary basis requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

As noted above, an EMG and nerve conduction study dated May 11, 
2006, noted complaints of dull pain in the upper back and 
parascapular region, as well as numbness and tingling in his 
hands and loss of grip strength.  The study also revealed 
generalized weakness of the upper extremities, as well as 
diminution of pinprick and light touch, bilaterally.  The EMG was 
abnormal and consistent with bilateral carpal tunnel syndrome and 
chronic cervical radiculopathy.  While the Veteran's private 
physician provided numerous, detailed opinions linking the 
Veteran's cervical spine disability to his period of active 
service, a definitive etiological opinion, linking bilateral 
radiculopathy of the upper extremities to either his period of 
active duty or his cervical spine disorder, has not been 
provided.  Further, it remains unclear as to whether the 
Veteran's symptoms are the result of a current diagnosis of 
radiculopathy of the bilateral upper extremities, bilateral 
carpal tunnel syndrome, or both.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2009).  As such, the 
Veteran's claim for service connection for bilateral upper 
extremity radiculopathy should be remanded for a VA examination 
to determine whether his current diagnosis of radiculopathy is 
etiologically related to his service-connected cervical spine 
disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
neurological examination to determine the 
nature and etiology of any currently-
diagnosed neurological disorder, to 
include radiculopathy and/or carpal tunnel 
syndrome of the bilateral upper 
extremities, and assess whether any 
identified disorder(s) was/were incurred 
during the Veteran's period of active 
service, or aggravated by, or the result 
of, his service-connected cervical spine 
disorder.  After a review of the claims 
folder, to include the December 3, 1980 
service treatment report, objective 
orthopedic and neurological testing of 
record, and the opinions issued by the 
Veteran's private physician, the examiner 
should address the following:

A.	Whether it is at least as likely 
as not that any currently-
diagnosed neurological disorder is 
related to either his period of 
active service or to his service-
connected cervical spine disorder.  

B.	Whether it is at least as likely 
as not that any currently-
diagnosed neurological disorder 
was aggravated by his service-
connected cervical spine disorder.  

C.	If the service-connected cervical 
spine disability aggravated (i.e., 
permanently worsened) the 
neurological disorder, the 
examiner should identify the 
percentage of disability which is 
attributable to the aggravation, 
if possible.

Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report that the claims 
file was reviewed.  A complete rationale 
for any opinion expressed should be 
provided.  

2.  Notify the Veteran that it is his 
responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

3.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraph 
above, the claim should be readjudicated.  
If the claim remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the Veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).

The Veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


